Case 1:20-cv-02475-NYW Document 34 Filed 01/04/21 USDC Colorado Page 1 of 2




                         UNITED STATES DISTRICT COURT
                             DISTRICT OF COLORADO

Civil Action No. 1:20-cv-2475-NYW

Deborah Laufer, an individual,
     Plaintiff,
v.

Randall J. Looper, Cynthia C. Looper d/b/a Elk Run Inn,,
     Defendant(s).


                     NOTICE OF SUPPLEMENTAL AUTHORITY

      Plaintiff, by and through undersigned counsel, hereby files this Notice of

Supplemental Authority in support of her standing.

      On September 3, 2020, a district court in the Western District of Wisconsin

issued an order for plaintiff to show cause why her complaint should not be dismissed

for lack of standing. This order was issued in several cases, including Laufer v. Lily

Pond, LLC C Series, 3:20-cv-617-wmc (W.D. Wis.). After briefing and a motion to

dismiss and for sanctions filed by the defendant, the court issued an order on Dec. 30,

2020, at DE 25, a copy of which is attached hereto as Exhibit A.

      In its Order, the District Court held that Laufer has standing. In this respect the

Court relied on Havens Realty Corporation v. Coleman, 455 U.S. 363 (1982; Carello v.

Aurora Policemen Credit Union, 930 F.3d 830 (7th Cir. 2019); Fed. Election Comm’n v.

Akins, 524 U.S. 11 (1998); see also Public Citizen v. U. S. Dep’t of Justice, 491 U.S.

440, 449 (1989; Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1549 (2016); and Laufer v.

U.L.S.T., No. 20 C 3527, 2020 WL 6487199 (N.D. Ill. Nov. 4, 2020).



                                           1
Case 1:20-cv-02475-NYW Document 34 Filed 01/04/21 USDC Colorado Page 2 of 2




       Following these cases, the Court held that Plaintiff suffered actionable injury in

the form o informational and dignitary harm.

                              CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served via the

Court's electronic filing system upon all parties of record this January 4, 2021.

                                          /s/Suzette M. Marteny Moore
                                          Suzette M. Marteny Moore
                                          Of Counsel, Thomas Bacon PA
                                          2690 S. Combee Road
                                          Lakeland, Florida 33803
                                          (863) 229-2140 (T)
                                          S.Moore@SMooreLaw.com
                                          Eservice@SMooreLaw.com
                                          Attorneys for Plaintiff




                                             2
